Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made and entered into,
effective                     , by and between Dell Inc., a Delaware corporation
(the “Company”), and                                          (“Indemnitee”).
Recitals

A.   Competent and experienced persons are reluctant to serve or to continue to
serve as directors or officers of corporations unless they are provided with
adequate protection through insurance or indemnification (or both) against
claims against them arising out of their service and activities as directors.  
B.   Uncertainties relating to the availability of adequate insurance for
directors and officers have increased the difficulty for corporations to attract
and retain competent and experienced persons to serve as directors or officers.
  C.   The Board of Directors of the Company (the “Board”) has determined that
the continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve as directors or
officers of the Company and, in some cases, of its subsidiaries, that this
situation is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure its directors and officers that there will
be increased certainty of adequate protection in the future.   D.   It is
reasonable, prudent and necessary for the Company to obligate itself
contractually to indemnify its directors and officers to the fullest extent
permitted by applicable law in order to induce them to serve or continue to
serve as directors or officers of the Company or its subsidiaries.   E.  
Indemnitee’s willingness to continue to serve in his or her current capacity is
predicated, in substantial part, upon the Company’s willingness to indemnify him
or her to the fullest extent permitted by the laws of the State of Delaware and
upon the other undertakings set forth in this Agreement.   F.   In recognition
of the need to provide Indemnitee with substantial protection against personal
liability, in order to procure Indemnitee’s continued service, and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of any amendment to the Company’s Certificate of
Incorporation or Bylaws (collectively, the “Constituent Documents”), any Change
of Control (as defined in Section 1(a)) or any change in the composition of the
Board), the Company wishes to provide in this Agreement for the indemnification
of and the advancement of Expenses (as defined in Section 1(c)) to Indemnitee as
set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



Now, therefore, for and in consideration of the foregoing premises, Indemnitee’s
agreement to continue to serve the Company in his or her current capacity and
the mutual covenants and agreements contained herein, the parties hereby agree
as follows:

1.   Certain Definitions — In addition to terms defined elsewhere herein, the
following terms shall have the respective meanings indicated below when used in
this Agreement:

  (a)   “Change of Control” shall mean the occurrence of any of the following
events:

  (i)   The acquisition after the date of this Agreement by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this paragraph (i), the following
acquisitions shall not constitute a Change of Control:

  (A)   Any acquisition directly from the Company or any Controlled Affiliate of
the Company;     (B)   Any acquisition by the Company or any Controlled
Affiliate of the Company;     (C)   Any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Controlled
Affiliate of the Company;     (D)   Any acquisition by Mr. Michael S. Dell, his
Affiliates or Associates (as such terms are defined in Rule 12b-2 promulgated
under the Exchange Act), his heirs or any trust or foundation to which he has
transferred or may transfer Outstanding Company Common Stock or Outstanding
Company Voting Securities; or     (E)   Any acquisition by any entity or its
security holders pursuant to a transaction that complies with clauses (A), (B),
and (C) of paragraph (iii) below;

  (ii)   Individuals who, as of the date of this Agreement, constitute the Board
(collectively, the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided,

Form Adopted by the Board of Directors on June 3, 2009

2



--------------------------------------------------------------------------------



 



      however, that any individual who becomes a director of the Company
subsequent to the date of this Agreement and whose election or appointment by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the then Incumbent Directors, shall be
considered as an Incumbent Director, unless such individual’s initial assumption
of office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;     (iii)   Consummation of a reorganization, merger, consolidation, sale
or other disposition of all or substantially all the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), unless,
in each case, following such Business Combination (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any employee benefit plan (or related trust) of the
Company or the corporation resulting from such Business Combination and any
Person referred to in clause (D) of paragraph (i) above) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
            shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership of the
Company existed prior to the Business Combination and (C) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination were Incumbent Directors at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or     (iv)   Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

Form Adopted by the Board of Directors on June 3, 2009

3



--------------------------------------------------------------------------------



 



  (b)   “Claim” shall mean (i) any threatened, asserted, pending or completed
claim, demand, action, suit or proceeding (including any cross claim or
counterclaim in any action, suit or proceeding), whether civil, criminal,
administrative, arbitrative, investigative or other and whether made pursuant to
federal, state or other law (including securities laws); and (ii) any inquiry or
investigation (including discovery), whether made, instituted or conducted by
the Company or any other party, including any federal, state or other
governmental entity, that Indemnitee in good faith believes might lead to the
institution of any such claim, demand, action, suit or proceeding.     (c)  
“Controlled Affiliate” shall mean any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, the term “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting securities, through other voting rights, by contract or otherwise;
provided, however, that direct or indirect beneficial ownership of capital stock
or other interests in an entity or enterprise entitling the holder to cast 20%
or more of the total number of votes generally entitled to be cast in the
election of directors (or persons performing comparable functions) of such
entity or enterprise shall be deemed to constitute “control” for purposes of
this definition.     (d)   “Disinterested Director” shall mean a director of the
Company who is not and was not a party to the Claim with respect to which
indemnification is sought by Indemnitee.     (e)   “Expenses” shall mean all
costs, expenses (including attorneys’ and experts’ fees and expenses) and
obligations paid or incurred in connection with investigating, defending
(including affirmative defenses and counterclaims), being a witness in or
participating in (including on appeal), or preparing to investigate, defend, be
a witness in or participate in (including on appeal), any Claim relating to an
Indemnifiable Claim.     (f)   “Indemnifiable Claim” shall mean any Claim based
upon, arising out of or resulting from any of the following:

  (i)   Any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director or officer of the Company or as a director,
officer, employee, member, manager, trustee, fiduciary or agent (collectively, a
“Representative”)of any Controlled Affiliate or other corporation, limited
liability company, partnership, joint venture, employee benefit plan, trust or
other entity or enterprise, whether or not for profit, as to which Indemnitee is
or was serving at the request of the Company as a Representative;

Form Adopted by the Board of Directors on June 3, 2009

4



--------------------------------------------------------------------------------



 



  (ii)   Any actual, alleged or suspected act or failure to act by Indemnitee
with respect to any business, transaction, communication, filing, disclosure or
other activity of the Company or any other entity or enterprise referred to in
clause (i) of this Section 1(f); or     (iii)   Indemnitee’s status as a current
or former director or officer of the Company or as a current or former
Representative of the Company or any other entity or enterprise referred to in
clause (i) of this Section 1(f) or any actual, alleged or suspected act or
failure to act by Indemnitee in connection with any obligation or restriction
imposed upon Indemnitee by reason of such status.

      In addition to any service at the actual request of the Company, for
purposes of this Agreement, Indemnitee shall be deemed to be serving or to have
served at the request of the Company as a Representative of another entity or
enterprise if Indemnitee is or was serving as a director, officer, employee,
member, manager, trustee, fiduciary, agent or employee of such entity or
enterprise and (A) such entity or enterprise is or at the time of such service
was a Controlled Affiliate, (B) such entity or enterprise is or at the time of
such service was an employee benefit plan (or related trust) sponsored or
maintained by the Company or a Controlled Affiliate or (C) the Company or a
Controlled Affiliate directly or indirectly caused Indemnitee to be nominated,
elected, appointed, designated, employed, engaged or selected to serve in such
capacity.     (g)   “Indemnifiable Losses” shall mean any and all Losses
relating to, arising out of or resulting from any Indemnifiable Claim.     (h)  
“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and, as of the time of selection with
respect to any Indemnifiable Claim, is not nor in the past five years has been,
retained to represent (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement or other indemnitees under similar indemnification
agreements) or (ii) any other party to the Indemnifiable Claim giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.     (i)   “Losses” means any
and all Expenses, damages (including punitive, exemplary and the multiplied
portion of any damages), losses, liabilities, judgments, payments, fines,
penalties (whether civil, criminal or other), awards and amounts paid in
settlement (including all interest, assessments and other charges paid or
incurred in connection with or with respect to any of the foregoing).

Form Adopted by the Board of Directors on June 3, 2009

5



--------------------------------------------------------------------------------



 



2.   Indemnification Obligation — Subject to Section 7, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
by the laws of the State of Delaware in effect on the date hereof or as such
laws may from time to time hereafter be amended to increase the scope of such
permitted indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that, except as provided in Sections 4
and 21, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Claim.   3.   Advancement of Expenses
— Indemnitee shall have the right to advancement by the Company prior to the
final disposition of any Indemnifiable Claim of any and all Expenses relating
to, arising out of or resulting from any Indemnifiable Claim paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee. Indemnitee’s right to such advancement is not subject to
the satisfaction of any standard of conduct. Without limiting the generality or
effect of the foregoing, within five business days after any request by
Indemnitee, the Company shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses or (c) reimburse
Indemnitee for such Expenses; provided, however, that Indemnitee shall repay,
without interest, any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or incurred by Indemnitee with respect to Expenses
relating to, arising out of or resulting from such Indemnifiable Claim. In
connection with any such payment, advancement or reimbursement, Indemnitee shall
execute and deliver to the Company an undertaking, which need not be secured and
shall be accepted without reference to Indemnitee’s ability to repay the
Expenses, by or on behalf of Indemnitee, to repay any amounts paid, advanced or
reimbursed by the Company with respect to Expenses relating to, arising out of
or resulting from any Indemnifiable Claim with respect to which it shall have
been determined, following the final disposition of such Indemnifiable Claim and
in accordance with Section 7, that Indemnitee is not entitled to indemnification
hereunder.   4.   Indemnification for Additional Expenses — Without limiting the
generality or effect of the foregoing, the Company shall indemnify and hold
harmless Indemnitee against and, if requested by Indemnitee, shall reimburse
Indemnitee for, or advance to Indemnitee, within five business days of such
request, any and all Expenses paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee for
(a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims or (b) recovery under any directors’ and

Form Adopted by the Board of Directors on June 3, 2009

6



--------------------------------------------------------------------------------



 



    officers’ liability insurance policies maintained by the Company, regardless
in each case of whether Indemnitee ultimately is determined to be entitled to
such indemnification, reimbursement, advance or insurance recovery, as the case
may be; provided, however, that Indemnitee shall return, without interest, any
such advance of Expenses (or portion thereof) that remains unspent at the final
disposition of the Claim to which the advance related.   5.   Partial Indemnity
— If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Indemnifiable Loss
but not for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.  
6.   Procedure for Notification — To obtain indemnification under this Agreement
with respect to an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall
submit to the Company a written request therefor, including a brief description
(based upon information then available to Indemnitee) of such Indemnifiable
Claim or Indemnifiable Loss. If, at the time of the receipt of such request, the
Company has directors’ and officers’ liability insurance in effect under which
coverage for such Indemnifiable Claim or Indemnifiable Loss is potentially
available, the Company shall give prompt written notice of such Indemnifiable
Claim or Indemnifiable Loss to the applicable insurers in accordance with the
procedures set forth in the applicable policies. The Company shall provide to
Indemnitee a copy of such notice delivered to the applicable insurers and copies
of all subsequent correspondence between the Company and such insurers regarding
the Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.   7.  
Determination of Right to Indemnification —

  (a)   To the extent that Indemnitee shall have been successful on the merits
or otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in paragraph
(b) below) shall be required.     (b)   To the extent that the provisions of
Section 7(a) are inapplicable to an Indemnifiable Claim that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law that is a legally required

Form Adopted by the Board of Directors on June 3, 2009

7



--------------------------------------------------------------------------------



 



      condition precedent to indemnification of Indemnitee hereunder against
Indemnifiable Losses relating to, arising out of or resulting from such
Indemnifiable Claim (a “Standard of Conduct Determination”) shall be made as
follows:

  (i)   If a Change of Control has not occurred, or if a Change of Control has
occurred but Indemnitee has requested that the Standard of Conduct Determination
be made pursuant to this clause (i):

  (A)   By a majority vote of the Disinterested Directors, even if less than a
quorum of the Board;     (B)   If such Disinterested Directors so direct, by a
majority vote of a committee of Disinterested Directors designated by a majority
vote of all Disinterested Directors; or     (C)   If there are no such
Disinterested Directors, by Independent Counsel in a written opinion addressed
to the Board, a copy of which shall be delivered to Indemnitee; and

  (ii)   If a Change of Control has occurred and Indemnitee has not requested
that the Standard of Conduct Determination be made pursuant to clause (i) above,
by Independent Counsel in a written opinion addressed to the Board, a copy of
which shall be delivered to Indemnitee.

      Indemnitee will cooperate with the person or persons making such Standard
of Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the person making such Standard of Conduct Determination.    
(c)   The Company shall use its reasonable best efforts to cause any Standard of
Conduct Determination required under Section 7(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under Section
7(b) to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, that is permitted

Form Adopted by the Board of Directors on June 3, 2009

8



--------------------------------------------------------------------------------



 



      under the provisions of Section 7(e) to make such determination and
(ii) Indemnitee shall have fulfilled his or her obligations set forth in the
second sentence of Section 7(b), then Indemnitee shall be deemed to have
satisfied the applicable standard of conduct; provided, however, that such
30-day period may be extended for a reasonable time, not to exceed an additional
30 days, if the person making such determination in good faith requires such
additional time to obtain or evaluate documentation or information relating
thereto.     (d)   If (i) Indemnitee shall be entitled to indemnification
hereunder against any Indemnifiable Losses pursuant to Section 7(a), (ii) no
determination of whether Indemnitee has satisfied any applicable standard of
conduct under Delaware law is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses or
(iii) Indemnitee has been determined or deemed pursuant to Section 7(b) or
(c) to have satisfied any applicable standard of conduct under Delaware law that
is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, then the Company shall pay to
Indemnitee, within five business days after the later of (x) the Notification
Date with respect to the Indemnifiable Claim or portion thereof to which such
Indemnifiable Losses are related, out of which such Indemnifiable Losses arose
or from which such Indemnifiable Losses resulted and (y) the earliest date on
which the applicable criterion specified in clause (i), (ii) or (iii) above
shall have been satisfied, an amount equal to the amount of such Indemnifiable
Losses.     (e)   If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel shall
be selected by the Board and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 7(b)(ii), the Independent Counsel shall be selected by Indemnitee and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, Indemnitee or the
Company, as applicable, may, within five business days after receiving written
notice of selection from the other, deliver to the other a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of “Independent Counsel” in Section 1(h)
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit and (ii) the
non-objecting party may, at its option, select an

Form Adopted by the Board of Directors on June 3, 2009

9



--------------------------------------------------------------------------------



 



      alternative Independent Counsel and give written notice to the other party
advising such other party of the identity of the alternative Independent Counsel
so selected, in which case the provisions of the two immediately preceding
sentences and clause (i) of this sentence shall apply to such subsequent
selection and notice. If applicable, the provisions of clause (ii) of the
immediately preceding sentence shall apply to successive alternative selections.
If no Independent Counsel that is permitted under the foregoing provisions of
this Section 7(e) to make the Standard of Conduct Determination shall have been
selected within 30 days after the Company gives its initial notice pursuant to
the first sentence of this Section 7(e) or Indemnitee gives its initial notice
pursuant to the second sentence of this Section 7(e), as the case may be, either
the Company or Indemnitee may petition the Court of Chancery of the State of
Delaware for resolution of any objection that has been made by the Company or
Indemnitee to the other’s selection of Independent Counsel or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person or firm with respect
to whom all objections are so resolved or the person or firm so appointed will
act as Independent Counsel. In all events, the Company shall pay all of the
reasonable fees and expenses of the Independent Counsel incurred in connection
with the Independent Counsel’s determination pursuant to Section 7(b).

8.   Presumption of Entitlement — In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by Indemnitee in the Court of Chancery of the
State of Delaware. No determination by the Company (including by its directors
or any Independent Counsel) that Indemnitee has not satisfied any applicable
standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.   9.   No Other Presumption — For purposes of this
Agreement, the termination of any Claim by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo contendere
or its equivalent, or an entry of an order of probation prior to judgment, shall
not create a presumption that Indemnitee did not meet any applicable standard of
conduct or that indemnification hereunder is otherwise not permitted.   10.  
Non-Exclusivity — The rights of Indemnitee hereunder shall be in addition to any
other rights Indemnitee may have under the Constituent Documents, the
substantive laws of the State of Delaware, any other contract or otherwise
(collectively, “Other Indemnity Provisions”); provided, however, that (a) to the
extent that Indemnitee otherwise would have any greater right to

Form Adopted by the Board of Directors on June 3, 2009

10



--------------------------------------------------------------------------------



 



    indemnification under any Other Indemnity Provision, Indemnitee shall be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision that permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee shall be deemed to have such greater right hereunder. The
Company shall not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision.   11.  
Liability Insurance and Funding — For the duration of Indemnitee’s service as a
director or of the Company and thereafter for so long as Indemnitee shall be
subject to any pending or possible Indemnifiable Claim, to the extent the
Company maintains policies of directors’ and officers’ liability insurance
providing coverage for directors and officers of the Company, Indemnitee shall
be covered by such policies, in accordance with their terms, to the maximum
extent of the coverage available for any other director or officer of the
Company. Upon request of Indemnitee, the Company shall provide Indemnitee with a
copy of all directors’ and officers’ liability insurance applications, binders,
policies, declarations, endorsements and other related materials and shall
provide Indemnitee with a reasonable opportunity to review and comment on the
same. Without limiting the generality or effect of the two immediately preceding
sentences, no discontinuation or significant reduction in the scope or amount of
coverage from one policy period to the next shall be effective (a) without the
prior approval thereof by a majority vote of the Incumbent Directors, even if
less than a quorum, or (b) if at the time that any such discontinuation or
significant reduction in the scope or amount of coverage is proposed there are
no Incumbent Directors, without the prior written consent of Indemnitee (which
consent shall not be unreasonably withheld or delayed). In all policies of
directors’ and officers’ liability insurance obtained by the Company, Indemnitee
shall be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors and officers most favorably insured by such policy. The
Company may, but shall not be required to, create a trust fund, grant a security
interest or use other means, including a letter of credit, to ensure the payment
of such amounts as may be necessary to satisfy its obligations to indemnify and
advance expenses pursuant to this Agreement.   12.   Subrogation — In the event
of payment under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the related rights of recovery of Indemnitee against
other persons or entities (other than Indemnitee’s successors), including any
entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(f). Indemnitee shall execute all papers
reasonably required to evidence such rights (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).   13.  
No Duplication of Payments — The Company shall not be liable under this
Agreement to make any payment to Indemnitee with respect to any

Form Adopted by the Board of Directors on June 3, 2009

11



--------------------------------------------------------------------------------



 



    Indemnifiable Losses to the extent Indemnitee has otherwise actually
received payment (net of Expenses incurred in connection therewith) under any
insurance policy, the Constituent Documents or Other Indemnity Provisions or
otherwise (including from any entity or enterprise referred to in clause (i) of
the definition of “Indemnifiable Claim” in Section 1(f)) with respect to such
Indemnifiable Losses otherwise indemnifiable hereunder.   14.   Defense of
Claims — The Company shall be entitled to participate in the defense of any
Indemnifiable Claim or to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that if Indemnitee believes,
after consultation with counsel selected by Indemnitee, that (a) the use of
counsel chosen by the Company to represent Indemnitee would present such counsel
with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company or (c) any such representation by such counsel would be
precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel with respect to
any particular Indemnifiable Claim) at the Company’s expense. The Company shall
not be liable to Indemnitee under this Agreement for any amounts paid in
settlement of any threatened or pending Indemnifiable Claim effected without the
Company’s prior written consent. The Company shall not, without the prior
written consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim that Indemnitee is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of Indemnitee from all liability on any claims that are
the subject matter of such Indemnifiable Claim. Neither the Company nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement;
provided, however, that Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee.   15.  
Successors and Binding Agreement —

  (a)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this

Form Adopted by the Board of Directors on June 3, 2009

12



--------------------------------------------------------------------------------



 



      Agreement), but shall not otherwise be assignable or delegatable by the
Company.     (b)   This Agreement shall inure to the benefit of and be
enforceable by Indemnitee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, legatees and other successors.
    (c)   This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
15(a) and 15(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and in
the event of any attempted assignment or transfer contrary to this
Section 15(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

16.   Notices — For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next-day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
addresses shown on the signature page hereto, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address will be effective only upon receipt.  
17.   Governing Law — The validity, interpretation, construction and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
that arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.   18.   Validity — If any provision of this Agreement or
the application of any provision hereof to any person or circumstance is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstance shall not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal. In the event that any court or other
adjudicative body shall decline to reform any provision of this Agreement held
to be invalid, unenforceable or

Form Adopted by the Board of Directors on June 3, 2009

13



--------------------------------------------------------------------------------



 



    otherwise illegal as contemplated by the immediately preceding sentence, the
parties thereto shall take all such action as may be necessary or appropriate to
replace the provision so held to be invalid, unenforceable or otherwise illegal
with one or more alternative provisions that effectuate the purpose and intent
of the original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.   19.   Amendments; Waivers — No
provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.   20.   Complete Agreement — No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.   21.   Legal Fees and Expenses — It is the intent
of the Company that Indemnitee not be required to incur legal fees or other
Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder. Accordingly, without limiting the
generality or effect of any other provision hereof, if it should appear to
Indemnitee that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, the Company irrevocably authorizes Indemnitee from time to
time to retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel.
Without respect to whether Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing.

Form Adopted by the Board of Directors on June 3, 2009

14



--------------------------------------------------------------------------------



 



22.   Certain Interpretive Matters —

  (a)   No provision of this Agreement shall be interpreted in favor of, or
against, either of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.     (b)   It is the Company’s intention and desire that the
provisions of this Agreement be construed liberally, subject to their express
terms, to maximize the protections to be provided to Indemnitee hereunder.    
(c)   All references in this Agreement to Sections, paragraphs, clauses and
other subdivisions refer to the corresponding Sections, paragraphs, clauses and
other subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of such
Sections, subsections or other subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement,” “herein,” “hereby,” “hereunder,” and “hereof,” and words of similar
import, refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The word “or” is not exclusive, and the word
“including” (in its various forms) means “including without limitation.”
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise expressly requires.

23.   Counterparts — This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

Form Adopted by the Board of Directors on June 3, 2009

15



--------------------------------------------------------------------------------



 



In witness whereof, Indemnitee has executed, and the Company has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

                  DELL INC.       INDEMNITEE    
 
               
Address:
One Dell Way
      Address:    
 
  Round Rock, Texas 78682            
 
                Facsimile: 512-728-3773       Facsimile:    
 
               
By:
               
 
 
Lawrence P. Tu      
 
   
 
Senior Vice President, General            
 
Counsel and Secretary            

Form Adopted by the Board of Directors on June 3, 2009

16